        CASE 0:18-cv-00795-JRT-TNL Doc. 254 Filed 01/22/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA


MYRIAM PARADA,                                    Civil No. 18-795 (JRT/TNL)

                                              ORDER FOR VIRTUAL CIVIL JURY TRIAL
                     Plaintiff,
       v.

ANOKA COUNTY et al,

                     Defendants.


      The Court ORDERS that the jury trial scheduled to commence on Monday,
January 25, 2021 at 9:00 a.m., be conducted using the following procedures and
protocols.

A. VIRTUAL TRIAL FORMAT
   1. The entire trial, including jury deliberations will take place using the
      ZoomGov.com platform. The parties, counsel, witnesses, jurors, and court staff
      will not be physically present in the courtroom. The Court will call a jury pool of
      24 jurors.
   2. The public will have telephonic access via a number published on the Court’s
      webpage.

B. PREPARATION
   1. Counsel shall familiarize themselves with the ZoomGov.com and Box.com
      platforms by reviewing the tutorials located at
      https://www.mnd.uscourts.gov/virtual-hearings.
   2. Counsel shall ensure that they and each of their witnesses have the hardware,
      software, data bandwidth, and Internet access required to participate remotely.
      The minimum system requirements are posted at
      https://www.mnd.uscourts.gov/virtual-hearings.
   3. Counsel shall also ensure that they have one or more alternative means of
      communicating with their clients and witnesses, as well as with the Court,
      outside the ZoomGov.com platform (e.g., via cellular phone or email).
        CASE 0:18-cv-00795-JRT-TNL Doc. 254 Filed 01/22/21 Page 2 of 5




   4. Counsel shall consider establishing a high-speed Internet connection (a hard-
      wired connection is generally preferable to a wireless Internet connection).
      Counsel shall also consider the feasibility of participating from their office if the
      impact of others requiring Internet usage during the proceedings might impact a
      participant’s connection speed.
   5. Parties and counsel are to participate on January 21, 2021 at 10:30 a.m. with the
      court and court staff for a technology check.

C. RECORDING
   1. The Court will provide a court reporter for the trial. No part of the trial may be
      reproduced, distributed, or transmitted in any form or by any means, in whole or
      in part, by any participant (attorney, party, witness, or juror) or public observer.
      This prohibition includes any audio or video recording, photographs, and/or
      screenshots. The parties and counsel shall ensure that each trial participant for
      which they are responsible acknowledges and agrees to this prohibition.

D. WITNESSES AND PARTICIPANTS
   1. Counsel shall provide, via email to the Court’s Trial Coordinator Heather Arent,
      Courtroom Deputy to Chief Judge Tunheim, the following information for each
      party, attorney, paralegal, legal assistant, trial or technical consultant, and
      witness who will participate remotely:
          • Name
          • Email address
          • Phone number
          • Participant status (e.g., party, attorney, witness, etc.)
   2. Prior to trial, the Court’s Trial Coordinator will supply to counsel the links for the
      ZoomGov.com sessions. Counsel shall forward the links to other participants,
      including witnesses, as appropriate.
   3. After using the link to access the ZoomGov.com session, participants will enter a
      virtual waiting room. They will be admitted from the virtual waiting room into the
      virtual courtroom when appropriate. Counsel are responsible for notifying
      witnesses when and how they are expected to report to the virtual waiting room.
   4. Participants who will not be examining witnesses, testifying, or otherwise
      presenting matters during the proceedings (e.g., attorneys, paralegals, legal
      assistants, and trial or technical consultants) shall use the ZoomGov.com
      platform controls to mute their microphones and deactivate their cameras.
   5. During the virtual hearing, each party and all jurors will be visible on video with
      microphones muted.
        CASE 0:18-cv-00795-JRT-TNL Doc. 254 Filed 01/22/21 Page 3 of 5




   6. Counsel and the witness are not to communicate through any other device or
      method while the witness is testifying. Counsel and the witness may not be in
      the same room.

E. EXHIBITS
   1. Exhibits shall be numbered in advance of trial in accordance with the protocol set
      forth in the Jury Trial Notice, [ECF No. 212]
   2. All exhibits shall be uploaded by counsel to the “Box.com” platform via one or
      more links that the Court’s Trial Coordinator will provide via email prior to the
      trial date.
   3. Exhibits as to which admissibility has been stipulated shall be uploaded to the
      Box.com folder labeled “Admitted Exhibits.” Exhibits as to which admissibility is
      disputed shall be uploaded to the respective Box.com folders labeled “Plaintiff’s
      Proposed Exhibits” and “Defendant’s Proposed Exhibits.” At the end of each trial
      day, the Court’s Trial Coordinator and counsel will confer, and the Court’s Trial
      Coordinator will transfer into the “Admitted Exhibits” folder any exhibits in the
      folders for “Plaintiff’s Proposed Exhibits” and “Defendant’s Proposed Exhibits”
      that have been offered and admitted into evidence.
   4. After the close of evidence and before the jury begins deliberating, the Court’s
      Trial
      Coordinator and counsel will confer to confirm that the “Admitted Exhibits”
      folder accurately reflects the evidence admitted during the course of trial. During
      their deliberations, the jurors will be provided access to the Box.com folder for
      “Admitted Exhibits.”
   5. Hard copies of all exhibits shall be delivered to the Court’s courtroom deputy
      clerk, Heather Arent, at 300 South Fourth Street, Minneapolis, Minnesota 55415
      at least two (2) judicial days before the first day of trial. These exhibits shall be
      bound in one or more three-ring notebooks and appropriately tabbed by exhibit
      number. While testifying, each witness shall have available a copy of any exhibit
      that he or she will be expected to use or examine during the trial. The witness
      shall not access any copy of an exhibit unless and until instructed to do so by the
      examining counsel. With regard to exhibits as to which admissibility is disputed,
      the Court will conduct proceedings outside the presence of the jury during which
      counsel may present arguments and, if necessary, voir dire witnesses, using the
      screen-sharing function in ZoomGov.com to display the exhibits at issue from the
      respective Box.com folders. To the extent possible, the Court will rule on the
      admissibility of exhibits before a witness who is expected to use or examine such
      exhibits testifies.
   6. The parties shall comply with Local Civil Rule 32(e) concerning the use of
      depositions at trial. Video depositions that are used as substantive evidence shall
        CASE 0:18-cv-00795-JRT-TNL Doc. 254 Filed 01/22/21 Page 4 of 5




      be broadcast via ZoomGov.com using the screen-sharing function. Counsel may,
      but are not required to, upload video depositions to their respective Box.com
      folders, but the recordings will not be transferred to the “Admitted Exhibits”
      folder. Transcripts of depositions used during the trial for impeachment or as
      substantive evidence need not be sealed prior to their use. Counsel may either
      show the portion of the transcript at issue to the witness using the screen-sharing
      function in ZoomGov.com or transmit the entire transcript to the witness via
      mail, email, or otherwise in advance of his or her testimony.
   7. If a program or platform other than Box.com will be used to publish exhibits to
      the jury, then counsel shall file, prior to the first day of trial, a certification signed
      under penalty of perjury indicating that the exhibits to be displayed to the jury
      using the other program or platform are identical to the exhibits uploaded into
      the folders on Box.com. The parties may use trial presentation technology to
      present exhibits through the screen share function in ZoomGov.com.

F. PROFESSIONALISM DURING THE TRIAL
   1. Ambient Noise Protocols:
          a. All participants who are not actively being questioned as a witness, asking
             questions of a witness, defending a witness, or providing or responding to
             opening statements, closing arguments, or other arguments, shall use the
             ZoomGov.com platform controls to mute their microphone and deactivate
             their video camera. The Court’s Trial Coordinator, who will “host” the
             ZoomGov.com sessions, will mute any participant who fails to follow this
             protocol.
          b. Participants using multiple devices in a single workspace to access the trial
             should avoid audio feedback issues by using the microphone and speakers
             on only one device at a time, or by using headphones.
   2. Courtesy and Decorum: To the extent possible, remote trial participants should
      conduct themselves in the same way they would if they were physically present
      in a courtroom. They should avoid interrupting someone who is speaking, except
      as necessary to raise an objection. Virtual trial participants should silence
      electronic devices other than the devices necessary to their remote participation,
      close unnecessary computer programs or applications (such as email or calendar
      notifications), and take steps to remove or minimize anything in their remote
      workspace that might distract from the integrity of the proceedings. The Court
      understands that conducting trial virtually, from one’s home, for example,
      presents many challenges. The Court asks all remote participants to do their best
      to maintain professionalism in order to conduct a fair and efficient trial.
   3. Objections: Counsel should object in the same manner as he or she would in a
      physical courtroom, i.e., by saying “objection,” followed by the brief basis for the
        CASE 0:18-cv-00795-JRT-TNL Doc. 254 Filed 01/22/21 Page 5 of 5




      objection. When an objection is made, the witness shall stop talking until the
      Court rules on the objection. If the objection requires a discussion outside the
      presence of the jury, the jurors will be placed in the virtual jury room.
   4. Disconnection: In the event that the Court, a party, an attorney of record, a
      witness, a juror, or anyone else necessary to the proceedings becomes
      disconnected from the remote trial, the trial will stop while the connection is
      reestablished. If the participant has difficulty reconnecting, he or she should call
      or text Heather Arent. In advance of calling a witness to the virtual stand, counsel
      must establish with the witness a protocol for contacting the witness in the event
      of disconnection and ensure that the alternative means of communication (e.g., a
      cellular phone) is operational.
   5. Appropriate Dress: Parties, witnesses, and counsel shall dress in the same
      manner as they would if they physically appeared in a courtroom.
   6. Screen Names: Remote participants should endeavor to use a screen name in
      the ZoomGov.com platform that indicates their actual first and last names. As
      “host,” the Court’s Trial Coordinator will rename any participant whose screen
      name is incomplete, confusing, unprofessional, or otherwise improper.

IT IS SO ORDERED.

The Clerk is directed to send copies of this Order to all counsel of record.


DATED: January 22, 2021                           _____                        _____
at Minneapolis, Minnesota.                               JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court
